 Case: 1:18-cv-07357 Document #: 106 Filed: 01/16/20 Page 1 of 1 PageID #:775

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Kehinda Mitchell
                                  Plaintiff,
v.                                                     Case No.: 1:18−cv−07357
                                                       Honorable Gary Feinerman
City Of Chicago, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 16, 2020:


        MINUTE entry before the Honorable Gary Feinerman:Motion hearing held and
continued to 1/29/2020 at 9:15 a.m. Plaintiff's motion to compel depositions [100] and
Plaintiff's corrected motion to quash Individual Police Officer Defendants'; subpoenas
seeking over 15 years' worth of Plaintiff's recorded phone calls [104] are entered and
continued. Defendants shall respond by 1/22/2020; Plaintiff shall reply by noon on
1/28/2020.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
